Citation Nr: 0604884	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-10 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2003, the Board remanded the claim for an 
examination to determine what psychiatric symptoms were 
attributable to the service-connected post-traumatic stress 
disorder, as the veteran had been diagnosed with multiple 
psychiatric disorders, which were not service connected.  The 
veteran was examined in March 2004.  

The case came back to the Board, and in a September 2004 
decision, it granted an initial evaluation of 50 percent for 
post-traumatic stress disorder.  In granting that evaluation, 
the Board noted that at a November 2002 hearing before an RO 
hearing officer, the veteran provided sworn testimony that he 
would be satisfied with a 50 percent evaluation for the 
service-connected post-traumatic stress disorder.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2005, the veteran and the Secretary of VA (parties) filed a 
joint motion to vacate the September 2004 decision and remand 
the case, asserting that VA had failed to ensure that the 
Board's September 2003 remand had been complied with to the 
extent that it had asked the examining physician to:

opine as to which symptoms are due to 
[post-traumatic stress disorder] and 
which may be due to other causes, and 
specifically, how both qualification 
and/or quantification can be undertaken 
to reflect the degree of impairment 
caused by the [post-traumatic stress 
disorder] alone versus any other 
psychiatric disability.  If a distinction 
cannot be precisely drawn, this should 
also be elucidated.  The impact of one 
disorder on one or more others must be 
clearly discussed.

See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (Board 
is obligated by law to ensure that the RO complies with its 
directives).  The Court granted the joint motion that same 
month.  

Accordingly, the case is hereby REMANDED for the following 
action: 

Comply with the September 2003 Board 
remand to the extent stated in the 
November 2005 joint motion for remand.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


